THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 14, 2020                                   Beth E. Hanan
                                                      United States Bankruptcy Judge
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

       In re Patricia Ann Harmon,                      )
                                                       )
                       Debtor.                         )
                                                       )       Case No. 20-23078-BEH
                                                       )       Chapter 13
                                                       )
                                                       )

                         ORDER CONTINUING AUTOMATIC STAY

       The Debtor filed a Motion to extend the automatic stay beyond 30 days under 11 U.S.C.

§ 362(c)(3)(B). Notice of the Motion was provided to all creditors, and objecting creditors were

given the opportunity to have a hearing. No objections were filed, and the Debtor has filed an

Affidavit establishing that the Debtor commenced this case in good faith.

       IT IS THEREFORE ORDERED: the Motion is granted, and the automatic stay will

remain in effect as to all creditors, without prejudice to the rights of creditors to seek relief from

the automatic stay.

                                               #####




               Case 20-23078-beh         Doc 21      Filed 05/14/20       Page 1 of 1
